Citation Nr: 0845173	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In November 1990, the RO granted service connection for left 
ear hearing loss and denied service connection for right ear 
hearing loss.  The veteran did not appeal.  In February 2004, 
the veteran filed to reopen his claim for bilateral hearing 
loss, seeking a compensable rating in the left ear and 
service connection for the right ear.  In June 2004, the RO 
determined that new and material evidence had been received 
to reopen the original claim, but denied the claim on the 
merits.  In June 2007, the Board remanded the case to the RO 
for additional development in accordance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  In July 2007, the RO 
sent the veteran a VCAA letter in accordance with the Board's 
remand instructions, and the RO readjudicated the claim and 
determined that no new and material evidence had been 
received to reopen the claim for right ear hearing loss.  
Regardless of the RO's determination on the matter of 
reopening the veteran's claim for service connection, that 
decision is not binding on the Board, and the Board must 
decide whether new and material evidence has been received to 
reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for right ear hearing loss was denied 
by an unappealed November 1990 rating decision.

3.  The additional evidence received since the November 1990 
RO decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for right ear hearing loss.


CONCLUSIONS OF LAW

1.  The November 1990 RO decision which denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for right ear hearing loss. 
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  


A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  With respect to new 
and material evidence claims, VA must notify a claimant of 
the evidence and information that is necessary to (1) reopen 
a claim, and (2) establish entitlement to the underlying 
claim.  See 38 U.S.C.A. § 5103(a);38 C.F.R. § 3.159(b) (1) 
(2008); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, 
VCAA notice must include an explanation of the meaning of 
both "new" and "material" evidence, and must describe the 
particular type of evidence necessary to substantiate any 
service connection elements found to be insufficiently shown 
at the time of the prior final denial.  Prior to 
adjudication of the veteran's claim, a letter sent in March 
2004 fully satisfied the duty to notify provisions for a 
service connection claim, but did not set forth the required 
elements to reopen a claim under Kent.  Id.  In June 2007, 
the Board remanded the case for lack of Kent notice and in 
July 2007, the RO sent a letter explaining the meaning of 
both "new" and "material" evidence as well as the particular 
type of evidence needed to substantiate elements found to be 
insufficiently shown at the time of the November 1990 rating 
decision.  The July 2007 letter also provided the veteran 
with notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  However, 
despite the inadequate timing of this notice, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

In that regard, the July 2007 letter addressed the veteran's 
original application for service connection and provided 
adequate opportunity for the veteran to submit new and 
material evidence in support of his claim.  In September 
2008, the RO readjudicated the claim and held that no new and 
material evidence had been received to reopen the claim of 
service connection for right ear hearing loss.  Since the 
preponderance of the evidence is against the veteran's claim 
of service connection for right ear hearing loss, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  

The veteran's service treatment records, VA treatment 
records, and VA examination report have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review. The record is complete and the case is 
ready for review.

New and Material Evidence 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).  Service connection may also be granted for 
certain chronic diseases, such as hearing loss, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies of speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least 3 of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. §3.385.  
Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the threshold for normal hearing 
is from 0 to 20 decibels, and that threshold levels of above 
20 decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

However, before reaching the merits of the veteran's claim, 
the Board must first rule on the matter of reopening of the 
veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

As noted above, service connection for right ear hearing loss 
was denied by the RO in November 1990.  There was no appeal 
of this rating decision, and it became final.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the November 1990 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Evidence of record at the time of the November 1990 rating 
decision consisted of the veteran's DD-214 and service 
treatment records.  The Board notes that the service 
treatment records demonstrate slight left ear hearing loss at 
discharge, but right ear hearing was within normal limits on 
separation.  See 38 C.F.R. § 3.385.

Specifically, on August 1973 entrance examination, the 
following results were obtained on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
25







On separation examination in February 1976, the following 
results were obtained: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20







In a November 1990 rating action, the RO denied service 
connection for right ear hearing loss on the basis that 
service treatment records showed that right ear hearing was 
within normal limits for VA purposes.  The veteran was 
requested to report for a VA examination, but failed to do 
so.  

The evidence of record since the November 1990 rating 
decision includes VA treatment records from 2003 to 2004 and 
a June 2004 VA audiological examination.  

The June 2004 VA examiner diagnosed moderate to moderately-
severe, high frequency sensorineural hearing loss in both 
ears and excellent speech recognition.  After reviewing the 
claims file, the examiner opined that the veteran entered the 
military with normal hearing and separated with normal right 
ear hearing and mild left ear hearing loss.  The examiner 
concluded that the evidence indicated the current right ear 
hearing loss did not occur while in the military and that it 
was less likely than not that his current right ear hearing 
loss was service connected.  The examiner further opined that 
left ear hearing loss and tinnitus were service connected.

VA outpatient records from 2003 to 2004 show complaints of 
and treatment for bilateral hearing loss.  

The additional VA medical records, while "new" to the 
extent that they were not previously of record, are not 
"material" in that they do not offer any probative evidence 
showing that the veteran's current right ear hearing loss is 
related to service.  The evidence previously considered by 
the RO in 1990 showed the veteran's reported history of noise 
exposure in service, but no evidence of post-service right 
ear hearing loss, or evidence of a nexus to service between a 
current right ear hearing loss and the veteran's military 
service.  While more recent VA medical records show a current 
right ear hearing loss as defined by 38 C.F.R. § 3.385, there 
no competent evidence suggesting a link between the current 
right ear hearing loss shown many years after service and the 
veteran's military service.  See VA outpatient records; June 
2004 VA examination report.  Thus, while evidence of a 
current right ear hearing loss is new evidence, much of the 
evidence of record considered since the November 1990 RO 
decision is cumulative of prior evidence in that it reflects 
the veteran's reported history of noise exposure in service 
and provides no nexus opinion relating the current right ear 
hearing loss to service.  See June 2004 VA examination 
report.  Furthermore, the recently obtained evidence provides 
a negative nexus opinion indicating that the veteran's 
current right ear hearing loss is not related to service.  
Id.

While the veteran believes that his current right ear hearing 
loss is related to noise exposure he experienced in service, 
he is not competent to offer a medical opinion, and such 
statements do not provide a sufficient basis for reopening a 
previously disallowed claim.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  Rather, as noted above, the competent medical 
opinion of record reflects that the examiner considered the 
veteran's assertions regarding noise exposure in service, but 
concluded that his right ear hearing loss was not related to 
service.  Therefore, there is no competent medical opinion 
relating the veteran's current right ear hearing loss with 
noise exposure in service.  Thus, the Board finds that the 
evidence received since the November 1990 prior final rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for right ear 
hearing loss.

As a whole, the additional evidence does not offer evidence 
that is both new and material.  The evidence of record at the 
time of the November 1990 rating decision failed to 
demonstrate hearing loss in the right ear in service or 
thereafter.  The additional evidence of record received since 
the November 1990 rating decision which does show evidence of 
a current right ear hearing loss, however, also shows no 
treatment for right ear hearing loss until many years after 
discharge and includes a negative nexus opinion regarding 
right ear hearing loss and active service.  Therefore, the 
Board finds that the additional evidence is not new and 
material, since it does not include competent medical 
evidence linking any current right ear hearing loss to 
service.  Accordingly, a basis to reopen the claim of service 
connection for right ear hearing loss has not been presented.  

The veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his current right ear hearing 
loss is related to active military service.  


ORDER

The appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


